Ex. 10.3        Execution Version

EXCHANGE AGREEMENT
THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into to be
effective for all purposes as of April 27, 2015 (the “Effective Date”), by and
between New Source Energy Partners L.P., a Delaware limited partnership (the
“Partnership”), and New Source Energy GP, LLC, a Delaware limited liability
company and the sole general partner of the Partnership (the “General Partner”).
RECITALS
WHEREAS, the General Partner owns 155,102 general partner units (the “GP Units”)
representing the ownership interest of the General Partner in the Partnership
(the “General Partner Interest”);
WHEREAS, the General Partner desires to eliminate the economic portion of the
General Partner Interest and cancel all of the General Partner Units, in
exchange for the issuance by the Partnership of an equivalent amount of 155,102
common units representing limited partner interests (the “Common Units”) in the
Partnership (the “Consideration”);
WHEREAS, simultaneously with the effectiveness of this Agreement, the General
Partner Interest is ceasing to be an economic interest in the Partnership;
however, the General Partner is continuing to be the general partner of the
Partnership; and
WHEREAS, in connection with receiving the Consideration, the General Partner
agrees to execute and deliver a copy of Amendment No. 2 (the “LPA Amendment”) to
the First Amended and Restated Agreement of Limited Partnership of New Source
Energy Partners L.P., dated as of February 13, 2013, as amended by the First
Amendment thereto, dated November 12, 2013 (as amended, the “Partnership
Agreement”).
NOW, THEREFORE, in consideration of the premises, warranties and mutual
covenants set forth herein, the parties hereto agree as follows:
1.Cancellation. As of the effectiveness of the LPA Amendment on the Effective
Date, the General Partner hereby eliminates the economic portion of the General
Partner Interest and cancels all of the General Partner Units (collectively, the
“Cancellation”). The General Partner Interest hereby shall cease to be an
economic interest in the Partnership; however, the General Partner shall
continue to be the general partner of the Partnership.
2.    Exchange. In exchange for the Cancellation and following the General
Partner’s execution and delivery to the Partnership of the LPA Amendment, the
Partnership shall issue the Consideration to the General Partner, which
Consideration shall be subject to the terms and conditions of the Partnership
Agreement.
3.    Acknowledgements by the General Partner. The General Partner represents,
warrants and acknowledges that, other than the incentive distribution rights in
the Partnership held by the General Partner (the “IDR’s”), the GP Units
represent all of the General Partner’s economic interest

US 3445044v3



--------------------------------------------------------------------------------




in the Partnership and following the effectiveness of the transactions
contemplated by clauses 1 and 2 above, other than with respect to the IDR’s and
the Consideration, the rights of the General Partner shall not include any
rights to profits or losses or any rights to receive distributions from
operations or upon the liquidation or winding-up of the Partnership; provided,
however, that the General Partner Interest shall be a non-economic management
and ownership interest of the General Partner in the Partnership (in its
capacity as a general partner and without reference to any Limited Partner
Interest (as defined in the Partnership Agreement) held by it) and includes any
and all rights, powers and benefits to which the General Partner is entitled as
provided in the Partnership Agreement, together with all obligations of the
General Partner to comply with the terms and provisions of the Partnership
Agreement.
4.    Acknowledgements by the Partnership. The Common Units to be issued under
this Agreement, when issued and delivered by the Partnership in accordance with
the terms of this Agreement, will be validly issued and fully paid (to the
extent required by the Partnership Agreement) and non-assessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware Revised Uniform Limited Partnership Act).
5.    Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective heirs, legal
representatives, successors and assigns.
6.    Modification and Waiver. No supplement, modification, waiver or
termination of this Agreement or any provision hereof shall be binding unless
executed in writing by the parties to be bound thereby. No waiver of any
provision of this Agreement shall constitute a waiver of any other provision
(whether or not similar), nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.
7.    Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement.
8.    Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware, without
giving effect to the principles of conflicts of law thereof.
[Signature page follows]



2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement is executed to be effective as of the
Effective Date.






 
NEW SOURCE ENERGY GP, LLC:
 
By: /s/ Kristian Kos
 
Name: Kristian Kos
 
Title: Chairman and Chief Executive Officer
 
 
 
NEW SOURCE ENERGY PARTNERS L.P.:
 
 
 
By: NEW SOURCE ENERGY GP, LLC, its general partner
 
By: /s/ Kristian Kos
 
Name: Kristian Kos
 
Title: Chairman and Chief Executive Officer
 
 
 
 
 
 

















    

SIGNATURE PAGE TO

EXCHANGE AGREEMENT

